Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 3 is objected to because of the following informalities:  
	Regarding claim 3, “the plurality of drinking purposes” is suggested to change to --the plurality of water drinking purposes--.
	Appropriate correction is required.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9, there is insufficient antecedent basis for “the ion concentration” and “the water” at the preamble of the claim.  Also, there is insufficient antecedent basis for “the user”, “the amount of supplied”, “the most suited water recipe”, “the mineralization weighting”, “the actual taste weighting”, “the taste optimization”, and “the set taste weighting”.
Dependent claims depend on rejected base claims thus are rejected on the same ground.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    Claims 1-21 are rejected under 35 U.S.C. 101 the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) this judicial exception is not integrated into a practical application because:
Step 1: Yes, the invention is directed to a process.
Step 2A: Prong One, yes, invention directed to judicial exception of abstract idea. 
The claim(s) 1 recite(s) a method of assessing a plurality of water recipes, wherein the water recipe determines the concentration of ions in the water, comprising the steps of: determining a plurality of water drinking purposes; assigning a set taste weighting to each of the plurality of water drinking purposes, wherein the set taste weighting indicates the weighting of the taste for selection the most suited water recipe; assigning a set mineralization weighting to each of the plurality of water drinking purposes, wherein the set mineralization weighting indicates the 
The limitations of “determining a plurality of water drinking purposes”, “assigning a set taste weighting…”, “assigning a set mineralization weighting… and “storing the set taste weighting and the set mineralization weighting…” as per claim 1, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations in mind.  Nothing in the claim element precludes the steps from practically being performed in mind.  For example, “determining” and “assigning” and then “storing” in the context of this claim encompasses the user thinking on steps of determining, assigning and storing the data in the computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim(s) 9 recite(s) a method of selecting a water recipe from a plurality of water recipes, wherein the water recipe determines the ion concentration in the water, comprising the steps of: determining a water drinking purpose of the user by a computer, wherein the water drinking purpose is elected from a plurality of water drinking purposes; selecting a water recipe suited for the water drinking purpose by the computer; wherein the step of selecting a water recipe suited for the water drinking purpose by the computer, includes the following steps: determining an actual mineralization weighting of the water recipe by a query in a database stored in the computer, wherein the actual mineralization weighting depends on the amount of supplied to the user by the water recipe; determining a set mineralization weighting associated to drinking purpose by a query in a database stored in the computer, wherein the set mineralization 
The limitations of “determining a water drinking purpose…”, “selecting a water recipe…”, “determining an actual mineralization weighting of the water recipe…”, “determining a set mineralization weighting …”, “determining the mineralization weighting”, “determining the actual taste weighting”, “determining the set taste weighting” and “determining a taste weighting…”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations in mind but for the recitation of generic computer components.  Nothing in the claim element precludes the steps from practically being performed in mind.  For example, “determining” steps and “selecting” steps in the context of this claim encompasses the user thinking on steps of determining, selecting data in the computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer is conventional and well known. The claims are not patent eligible.
Dependent Claims 2-5, 7-8 further narrow the abstract idea of “determining”, “assigning”, and “storing” steps which falls within the “Mental Processes” grouping of abstract ideas. 
Dependent Claims 6 and 14 further recites the abstract idea of “providing”, “requesting the user to drink”, “requesting the user to asses”, “determining”, “assigning”, and “storing” steps which falls within the “Mental Processes” grouping of abstract ideas. 

Dependent Claims 10, 16-21 further narrow the abstract idea of “determining”, “selecting”, “assigning”, and “storing” steps which falls within the “Mental Processes” grouping of abstract ideas. 
Dependent Claim 11 further recites the abstract idea of “electing the drinking purpose” which falls within the “Mental Processes” grouping of abstract ideas. 

Therefore, the claims as a whole, these elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.  
Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153